People v Casabuena (2016 NY Slip Op 01105)





People v Casabuena


2016 NY Slip Op 01105


Decided on February 16, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 16, 2016

Mazzarelli, J.P., Moskowitz, Richter, Gische, JJ.


144 454/10

[*1]The People of the State of New York, Respondent,
vCecilia Casabuena, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Mark W. Zeno of counsel), for appellant.
Robert T. Johnson, District Attorney, Bronx (Ryan Mansell of counsel), for respondent.

Judgment, Supreme Court, Bronx County (Martin Marcus, J.), rendered August 16, 2012, as amended September 6 and September 24, 2012, convicting defendant, upon her plea of guilty, of grand larceny in the third degree (seven counts), grand larceny in the fourth degree (four counts) and petit larceny, and sentencing her to an aggregate term of three to nine years, and ordering her to execute 52 confessions of judgment, unanimously affirmed.
The court properly required defendant to sign confessions of judgment as a component of her plea (see People v Gress, 4 AD3d 830 [4th Dept 2004], lv denied 2 NY3d 740 [2004]). The People provided the court with information, which defendant did not dispute, as to the specific sum defendant stole from each victim of her fraudulent scheme, and the court had a sufficient factual predicate under People v Consalvo (89 NY2d 140 [1996]) for ordering the defendant to sign the confessions of judgments in those sums (see Penal Law § 60.27[2]; People v Kim, 91 NY2d 407, 410-411 [1998]). Although neither the Penal Law nor the CPL makes any reference to confessions of judgment, we find that defendant was not prejudiced by the use of this procedure (see also CPL 420.10[6]). Further, defendant voluntarily agreed to sign these documents. Although defendant now objects to these confessions of judgment, she explicitly declines to have her plea vacated.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 16, 2016
CLERK